Citation Nr: 1814639	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include flat feet.

2.  Entitlement to an initial rating for bilateral hearing loss in excess of 0 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2013 and June 2017rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned at a September 2017 videoconference hearing.  A transcript of that hearing is of record.

At a September 2017 hearing, the Veteran through his representative alleged that he is not able to maintain employment due to service-connected disabilities.  A claim for TDIU is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, and is before the Board.


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

Regarding the claim for service connection for a bilateral foot disability, VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board finds that a remand is necessary to obtain a VA examination for a bilateral foot disability, to include flat feet, plantar fasciitis, Achilles tendinitis, and arthritis. 

Regarding the claim for an increased rating for a bilateral hearing loss disability, the Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the disability, and to reconcile previous findings.  The Veteran was provided a VA audiology examination in June 2014.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, in a September 2017 hearing, the Veteran asserted that the hearing loss disability had worsened since the prior examination.  Therefore, remand is necessary to obtain a current examination.

The claim for TDIU is inextricably intertwined with the increased rating claim and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of a claimed bilateral foot disability, including flat feet, plantar fasciitis, Achilles tendinitis, and arthritis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral foot disability that was incurred or aggravated as a result of active service.  The examiner should discuss the Veteran's statements regarding continuity of symptomology since service.  A complete rationale should be provided for all opinions and conclusions.

3.  Schedule the Veteran for a VA examination to determine the severity of service-connected hearing loss disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all symptoms related to the hearing loss and should discuss the effects of those symptoms on occupational function.  The examiner should provide audiometric findings and speech discrimination scores using the Maryland CNC test.  The examiner is specifically asked to discuss the discrepancy between the findings from the July 2013 VA examination and the June 2014 VA examination, the latter of which indicated that the Veteran's hearing had improved.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

